 1   Patrick R. Leverty, Esq., Nevada Bar No. 8840
     Vernon E. Leverty, Esq., Nevada Bar No. 1266
 2   William R. Ginn, Esq., Nevada Bar No. 6989
     LEVERTY & ASSOCIATES LAW CHTD.
 3   832 Willow Street
     Reno, NV 89502
 4   Telephone: (775) 322-6636
     Facsimile: (775) 322-3953
 5
     Attorneys for Plaintiff Pacific Energy & Mining Company
 6
     Samuel A. Schwartz, Esq., Nevada Bar No. 10985
 7   BROWNSTEIN HYATT FARBER SCHRECK, LLP
 8   100 North City Parkway, Suite 1600
     Las Vegas, NV 89106
 9   Telephone: (702) 802-2206
     Facsimile: (702) 385-2741
10
     Adam Silverstein, Esq., Admitted Pro Hac Vice
11   Erik Weinick, Esq., Admitted Pro Hac Vice
     OTTERBOURG, P.C.
12   230 Park Avenue
     New York, New York 10169
13   Telephone: (212) 661-9100
     Facsimile: (702) 682-6104
14
     Attorneys for Defendant Maximilian Resources LLC
15
                               UNITED STATES DISTRICT COURT
16
                                      DISTRICT OF NEVADA
17
     PACIFIC ENERGY & MINING COMPANY,
18   a Nevada Corporation,                               Case No.:   3:17-cv-00363-HDM-CBC
19                               Plaintiff,
                                                           ORDER GRANTING STIPULATION
20          vs.                                           TO EXTEND TIME FOR DEFENDANT
                                                          TO RESPOND TO THE MOTION FOR
21   MAXIMILIAN RESOURCES LLC,                             SUMMARY JUDGMENT [DOC. 61]
     a Delaware Limited Liability Company,                  (FOURTH REQUEST) AND THE
22                                                          MOTION TO DISMISS COUNTER
                                 Defendant.                      CLAIMS [DOC. 69]
23                                                               (THIRD REQUEST)

24

25

26
27          WHEREAS, Plaintiff Pacific Energy and Mining Company (“Pacific”) commenced this
28


                                                     1
1    action against Defendant Maximilian Resources, LLC (“Maximilian” and together with Pacific,

2    the “Parties”) by filing a Complaint for Declaratory Judgment (“Plaintiff’s Complaint”) on
3
     June 9, 2017;
 4
            WHEREAS, on June 6, 2018, Pacific filed a motion requesting that this Court issue
 5
     summary judgment in its favor (the “Summary Judgment Motion”);
 6
            WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
 7
     ordered by this Court, Maximilian’s current deadline to oppose the Summary Judgment Motion
 8
     is November 17, 2018 (the “SJ Objection Deadline”);
 9
            WHEREAS, on July 2, 2018, Maximilian filed an answer to Plaintiff’s Complaint and
10
     asserted certain counter-claims against Pacific;
11
            WHEREAS, on July 17, 2018, Pacific filed a motion to dismiss Maximilian counter-
12
     complaint (the “Motion to Dismiss”);
13
            WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
14
     ordered by this Curt, Maximilian’s current deadline to oppose the Motion to Dismiss is
15
     November 17, 2018 (the “Motion to Dismiss Objection Deadline”);
16
            WHEREAS, the Parties are engaged in settlement discussions regarding the issue raised
17
     herein and numerous other issues involving multiple parties located in multiple locations;
18
            WHEREAS, while the Parties continue to earnestly pursue settlement discussions, they
19
     wish to (i) avoid the cost and expense of litigating the Summary Judgement Motion and the
20
     Motion to Dismiss and (ii) preserve this Court’s resources given the recent progress in
21
     negotiations wherein the Parties believe they have agreed upon certain of the material elements of a

     global settlement;
22
            WHEREAS, the Parties agree that adjourning the SJ Objection Deadline and the Motion
23
     to Dismiss Objection Deadline is in their best interests and further the goal of judicial economy;
24
            NOW THEREFORE, in consideration of the foregoing, of the mutual promises and
25
     covenants herein, and other considerations, the reasonableness of which is hereby acknowledged,
26
     the Parties hereto agree as follows:
27
28


                                                        2
 1      1. The Parties hereby agree that the Objection Deadline to the Summary Judgement Motion

2    is extended through and including January 4, 2019.

3      2.   The Parties hereby agree that the Objection Deadline to the Motion to Dismiss is

4    extended through and including January 4, 2019.
5

6

 7   DATED this 8th day of November, 2018.                DATED this 5th day of November, 2018.

 8   LEVERTY & ASSOCIATES LAW CHTD.                       BROWNSTEIN HYATT FARBER
                                                          SCHRECK, LLP
 9
     /s/ Patrick Leverty                                  /s/ Samuel A. Schwartz
10   Vernon E. Leverty, Esq.                              Samuel A. Schwartz, Esq.
     Patrick R. Leverty, Esq.                             100 North City Parkway, Suite 1600
11   832 Willow Street                                    Las Vegas, Nevada 89106
     Reno, NV 89502
12   Attorneys for Pacific Energy                         Adam Silverstein, Esq.
     & Mining Company                                     Erik Weinick, Esq.
13                                                        OTTERBOURG, P.C.
                                                          230 Park Avenue
14                                                        New York, New York 10169
                                                          Attorneys for Defendant
15                                                        Maximilian Resources, LLC
16


17

18
19
            IT IS SO ORDERED.
20
21
                                         SENIOR U.S. DISTRICT JUDGE
22

23                                       DATED:        November 8, 2018

24

25

26

27

28



                                                    3
